                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Clifford Toms,                          )                     C/A No. 3:18-2038-JFA-PJG
                                        )
                            Plaintiff,  )
                                        )                                ORDER
v.                                      )
                                        )
Richland County Recreation Commission., )
                                        )
                            Defendant.  )
_____________________________________ )

       The plaintiff, Clifford Toms, filed this civil action in July 2018.1 This matter is before the

court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On July 25, 2018,

the court issued a Scheduling Order that set a dispositive motions deadline of March 7, 2019. (ECF

No. 5.) As of the date of this order, no party has filed a potentially dispositive motion regarding the

merits of this case. The parties are directed to inform the court in writing of the status of this case

on or before March 15, 2019 and advise the court as to whether the case is ready for trial.

       IT IS SO ORDERED.

                                                       ____________________________________
March 8, 2019                                          Paige J. Gossett
Columbia, South Carolina                               UNITED STATES MAGISTRATE JUDGE




       1
           The defendant removed this matter from the Richland County Court of Common Pleas.

                                             Page 1 of 1
